Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 1 of 17 Page ID
                                #:16906



 1 PAYNE & FEARS LLP
   Attorneys at Law
 2 Daniel L. Rasmussen (State Bar No. 120276)
   dlr@paynefears.com
 3 4 Park Plaza, Suite 1100
   Irvine, California 92614
 4 Telephone: (949) 851-1100
   Facsimile: (949) 851-1212
 5
   BROWNE GEORGE ROSS LLP
 6 Keith J. Wesley (State Bar No. 229276)
     kwesley@bgrfirm.com
 7 2121 Avenue of the Stars, Suite 2800
   Los Angeles, California 90067
 8 Telephone: (310) 274-7100
   Facsimile: (310) 275-5697
 9
   Attorneys for Defendant
10 Imprimis Pharmaceuticals, Inc.
11
12                                  UNITED STATES DISTRICT COURT
13                CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
14
15 ALLERGAN USA, INC.,                            Case No. 8:17-cv-01551-DOC-JDE
                                                  The Honorable David O. Carter
16                     Plaintiff,                 DEFENDANT IMPRIMIS
17                                                PHARMACEUTICALS, INC.’S
                 vs.                              REPLY IN SUPPORT OF
18                                                RENEWED MOTION FOR
                                                  JUDGMENT AS A MATTER OF
19 IMPRIMIS PHARMACEUTICALS,                      LAW
   INC.,
20                                                Date: July 29, 2019
             Defendant.                           Time: 8:30 a.m.
21                                                Crtrm.: 9D
22                                                Final Pretrial Conference:
                                                     May 8, 2019, 8:30 a.m.
23                                                Trial Date: May 9, 2019, 8:30 a.m.
24
25
26
27
28
     1297486.1                                                  Case No. 8:17-cv-01551-DOC-JDE
      DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                               JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 2 of 17 Page ID
                                #:16907



 1                                                  TABLE OF CONTENTS
 2                                                                                                                Page
     1.          A Legally Cognizable Damages Theory Does Not Require Expert
 3               Testimony, but Allergan’s Damages Theory is Not Legally Cognizable,
 4               With or Without Expert Testimony. .....................................................................1

 5 2.            ThermoLife Is Not “Squarely On Point” and Does Not Allow Damages to
                 be Awarded Based on Presumptions. ...................................................................1
 6
     3.          The Court’s Summary Judgment Ruling Did Not Establish Allergan’s
 7
                 Entitlement to Some Amount of Damages. ..........................................................3
 8
     4.          Allergan’s Evidence of Sales Trends Is Inadequate Proof Connecting
 9               Losses to False Advertisements or Quantifying Allergan’s Alleged
10               Losses. ..................................................................................................................4

11               A.       The sales trend argument fails as a matter of evidence and logic. ............4
12               B.       The sales trend argument is based on a distorted quotation of
                          relevant legal principles. ............................................................................6
13
     5.          Allergan’s Evidence that Customers Purportedly Purchased from
14
                 Imprimis After Being Exposed to the False Advertisements Is Inadequate
15               as a Matter of Law to Sustain the Damage Award...............................................8
16 6.            Allergan Failed to Show How the Evidence Provides a Reasonable Basis
17               for Computing the Amount of Lost Sales Due to False Advertising. ................11

18
19
20
21
22
23
24
25
26
27
28   1297486.1
                                             -i-                  Case No. 8:17-cv-01551-DOC-JDE
       DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 3 of 17 Page ID
                                #:16908



 1                                         TABLE OF AUTHORITIES
 2                                                                                                               Page(s)
      FEDERAL CASES
 3
 4 Bracco Diagnostics, Inc. v. Amersham Health, Inc.,
      627 F. Supp. 2d 384 (D.N.J. 2009)............................................................................9
 5
   DSPT Int’l v. Nahum,
 6
      624 F.3d 1213 (9th Cir. 2010) .................................................................................13
 7
   Harper House, Inc. v. Thomas Nelson, Inc.,
 8    889 F.2d 197 (9th Cir. 1989) .................................................................................2, 3
 9
   Lindy Pen Co. v. Bic Pen Corp.,
10    1989 WL 296762 (C.D. Cal. 1989) ...........................................................................5
11 Out of the Box Enterprises, LLC v. El Paseo Jewelry Exchange, Inc.,
12   732 Fed Appx. 532 (9th Cir. Apr. 30, 2018) ...............................................3, 8, 9, 10
13 Out of the Box Enterprises, LLC v. El Paseo Jewelry Exchange, Inc.,
      Ninth Circuit Case No. 13-55239, Dkt. No. 82 .......................................................10
14
15 Seven-Up Co. v. Coca-Cola Co.,
      86 F.3d 1379 (5th Cir. 1996) .................................................................................8, 9
16
17 Societe Civile Succession Richard Guiono v. Bedeser Inc.,
      2007 WL 3238703 (D. Ariz. Oct. 31, 2007) .............................................................2
18
   Stop Staring! Designs v. Tatyana,
19    2012 WL 12883613 (C.D. Cal. Sept. 13, 2012), aff’d 625 Fed.Appx. 328
20    (9th Cir. Aug. 31, 2015) ............................................................................................7
21 ThermoLife Int’l, LLC v. Gaspari Nutrition, Inc.,
22    648 F. App’x 609 (9th Cir. 2016) ......................................................................1, 2, 3

23 TrafficSchool.com, Inc. v. Edriver Inc.,
      653 F.3d 820 (9th Cir. 2011) .................................................................................2, 3
24
25 Victoria Cruises, Inc. v. Changjiang Overseas Travel Co.,
      630 F. Supp. 2d 255 (S.D.N.Y. 2008) .......................................................................5
26
27
28    1297486.1
                                              -ii-                 Case No. 8:17-cv-01551-DOC-JDE
        DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                 JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 4 of 17 Page ID
                                #:16909



 1                                            TABLE OF AUTHORITIES
                                                    (Continued)
 2                                                                                                                     Page(s)
 3 FEDERAL STATUTES
 4 Lanham Act............................................................................................ 2, 7, 8, 9, 12, 13
 5
   Lanham Act § 43(a) ........................................................................................................2
 6
   RULES
 7
   Federal Rules of Civil Procedure Rule 50(b) ...............................................................10
 8
 9 OTHER AUTHORITIES
10 Restatement (Third) of Unfair Competition
     § 36 cmt. h .................................................................................................................7
11
     § 36 cmt. i ..........................................................................................................4, 6, 7
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      1297486.1
                                              -iii-                Case No. 8:17-cv-01551-DOC-JDE
        DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                 JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 5 of 17 Page ID
                                #:16910



 1         Defendant Imprimis Pharmaceuticals, Inc. (“Imprimis”) respectfully submits
 2 this Reply Brief in support of its Renewed Motion for Judgment as a Matter of Law
 3 (Dkt. 251).
 4 1.      A Legally Cognizable Damages Theory Does Not Require Expert
 5         Testimony, but Allergan’s Damages Theory is Not Legally Cognizable,
 6         With or Without Expert Testimony.
 7         At several places in its Opposition (Dkt. 257), Allergan mischaracterizes or
 8 misinterprets Imprimis’s references, in the Motion, to the exclusion of Allergan’s
 9 expert, Mr. Stec. Imprimis did not reference the exclusion of Mr. Stec to try to show
10 that expert testimony is always necessary to prove damages. Rather, Imprimis
11 referenced the exclusion of Mr. Stec to show that Allergan’s damages presentation at
12 trial suffered from the same legal flaw that had led to the demise of Mr. Stec’s
13 opinion – i.e., Allergan, like Mr. Stec, “fail[ed] to attribute damages to any or even all
14 of Imprimis’s false ads, or to account for a handful of potential alternative factors. . .
15 .” Mot. at 1:12-14, quoting Dkt. 222 at 2.
16         A legally flawed damage theory does not magically transform into a legally
17 cognizable damage theory by eliminating the expert who is spouting the theory or by
18 trying to prove the same theory through alternative evidence. Rather, the only way
19 Allergan could have proven damages without an expert was to fix the flaws in the
20 theory posited by its expert. Allergan failed to do so.
21         In sum, Allergan theoretically could have proven damages without the aid of an
22 expert; Allergan, in the reality of this case, failed to do so.
23 2.      ThermoLife Is Not “Squarely On Point” and Does Not Allow Damages to
24         be Awarded Based on Presumptions.
25         Allergan says on page 13 of the Opposition that ThermoLife Int’l, LLC v.
26 Gaspari Nutrition, Inc., 648 F. App’x 609 (9th Cir. 2016), is “squarely on point” and
27 enables a court in a false advertising case to award damages simply because the
28 parties are competitors and the defendant made a literally false statement. Allergan is
   1297486.1
                                             -1-                 Case No. 8:17-cv-01551-DOC-JDE
      DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                               JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 6 of 17 Page ID
                                #:16911



 1 wrong for two reasons.
 2               First, the Ninth Circuit panel in ThermoLife expressly declined to weigh in on
 3 the question before this Court. The ThermoLife panel stated: “[W]e decline to decide
 4 whether ThermoLife has presented sufficient evidence to establish entitlement to
 5 damages.” Id. at 616. Here, the question is whether Allergan presented sufficient
 6 evidence from which a jury could have awarded actual damages under the Lanham
 7 Act. ThermoLife did not reach the question before this Court. Allergan’s assertion
 8 that ThermoLife is “squarely on point” thus falls flat.
 9               Second, published (and thus binding) Ninth Circuit authority holds that actual
10 damages cannot be awarded simply because the parties are competitors and the
11 defendant made a false statement about itself or its own products. For damages to be
12 permissible, particularly in cases like this of non-comparative advertising, there must
13 instead be evidence of the fact and amount of damages resulting from the false
14 advertising. Harper House, Inc. v. Thomas Nelson, Inc., 889 F.2d 197, 210 (9th Cir.
15 1989) (“In a suit for damages under section 43(a), however, actual evidence of some
16 injury resulting from the deception is an essential element of the plaintiff’s case”); see
17 also TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 831 (9th Cir. 2011)
18 (distinguishing cases involving false comparative advertising because there “it’s
19 reasonable to presume that every dollar defendant makes has come directly out of
20 plaintiff’s pocket”); Societe Civile Succession Richard Guiono v. Bedeser Inc., 2007
21 WL 3238703, at *6 (D. Ariz. Oct. 31, 2007) (Murgia, J.) (“While a finding of literal
22 falsity does support a presumption of actual confusion among consumers, this
23 presumption does not somehow demonstrate that Defendant Renoir was damaged by
24 such confusion in this case”).
25               Presumptions – as opposed to evidence – are inadequate to sustain the jury’s
26 damage award.
27
28
     1297486.1
                                             -2-                  Case No. 8:17-cv-01551-DOC-JDE
       DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 7 of 17 Page ID
                                #:16912



 1 3.            The Court’s Summary Judgment Ruling Did Not Establish Allergan’s
 2               Entitlement to Some Amount of Damages.
 3               Allergan repeatedly references this Court’s summary judgment ruling in
 4 support of its argument that the “fact of harm” was proven and all that remained for
 5 the jury to decide was the “amount” of that harm. Allergan is wrong for several
 6 reasons.
 7               First, the Court instructed that the trial focused “on the following issues:
 8 Whether any of the aforementioned statements made by Imprimis caused harm to
 9 Allergan, and, if so, the amount of damages that should be awarded to compensate
10 Allergan for the harm.” (Dkt. 223 at 4.) Allergan’s position eliminates the first
11 clause and jumps right to the second.
12               Second, as explained in Section 2, supra, the Ninth Circuit (and other courts)
13 hold that a finding of liability alone is not enough to prove an entitlement to monetary
14 damages, particularly in cases, like this, of non-comparative advertising. In, for
15 example, Out of the Box Enterprises, LLC v. El Paseo Jewelry Exchange, Inc., 732
16 Fed Appx. 532 (9th Cir. Apr. 30, 2018), as well as the Harper House and
17 TrafficSchool.com cases cited in Section 2 supra, the Ninth Circuit denied monetary
18 recovery to the plaintiff even though liability (and thus falsity, materiality, and
19 deception) had been proven. Indeed, even in Allergan’s own preferred authority,
20 ThermoLife, the Ninth Circuit panel held that, even though the plaintiff had evidence
21 to show falsity, materiality, deception, and harm, the question of whether the plaintiff
22 could establish entitlement to damages remained undecided.
23               In short, as the cases cited above and in footnote 3 of the Motion show, there
24 would be nothing inconsistent or erroneous about finding that Allergan had proven all
25 elements of false advertising, yet Allergan had wholly failed to establish an
26 entitlement to damages as a matter of law.
27
28
     1297486.1
                                             -3-                  Case No. 8:17-cv-01551-DOC-JDE
       DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 8 of 17 Page ID
                                #:16913



 1 4.        Allergan’s Evidence of Sales Trends Is Inadequate Proof Connecting
 2           Losses to False Advertisements or Quantifying Allergan’s Alleged Losses.
 3           On page 14 of the Opposition, Allergan asserts that the jury’s damages award
 4 could be supported by evidence that “Allergan’s sales of its dry eye, glaucoma, and
 5 cataract drugs declined during the 2016-2018 time period during which Imprimis
 6 stipulated it engaged in false advertising.” Allergan then quotes from Comment i of
 7 Section 36 of the Restatement (Third) of Unfair Competition for the proposition that
 8 “[p]roof of a general decline in sales or a disruption of anticipated business growth
 9 following the defendant’s misconduct can be sufficient . . . to justify an inference of
10 causation.” Opp. at 14:13-16. Allergan’s argument is based on incomplete evidence,
11 a misleading quotation of applicable principles, and faulty logic.
12           A.    The sales trend argument fails as a matter of evidence and logic.
13           Allergan’s sales trend argument fails as a matter of evidence and logic for at
14 least two reasons.
15           First, Allergan cites the wrong “period of wrongdoing.” The time period
16 during which Imprimis engaged in false advertising did not start in 2016; it began in
17 2014. And Imprimis’s false advertisements did not continue through 2018; they
18 stopped in January 2018.1 The evidence does not show a drop in Allergan’s sales
19 between 2014 and January 2018. Rather, the evidence shows Allergan’s sales going
20 up and going down during the actual period of wrongdoing. (Akro. Decl., Exs. 750,
21 694.)
22           Second, a valid trend analysis cannot be limited to a comparison of the parties’
23 respective sales solely during the period of wrongdoing. Rather, “[i]n order to
24 determine lost profits based on declining revenue, a pre-infringement ‘base line’ must
25 be established to predict what revenue plaintiff would have generated absent the
26
     1
             The parties stipulated that the period of infringement ended in January 2018.
27 There was no credible evidence that Allergan’s sales would have been negatively
   affected by the advertisements for the rest of 2018. Therefore, the period of
28 wrongdoing that Allergan espouses is simultaneously too late in its start and end.
   1297486.1
                                                  -4-                Case No. 8:17-cv-01551-DOC-JDE
         DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                  JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 9 of 17 Page ID
                                #:16914



 1 infringement.” Victoria Cruises, Inc. v. Changjiang Overseas Travel Co., 630 F.
 2 Supp. 2d 255, 262 (S.D.N.Y. 2008); see also Lindy Pen Co. v. Bic Pen Corp., 1989
 3 WL 296762 (C.D. Cal. 1989) (denying actual damages because trend included
 4 inappropriate pre-infringement period).
 5               The pre-wrongdoing baseline requirement makes sense. Consider, as a
 6 hypothetical, that a plaintiff’s sales during the period of wrongdoing (2014-2018)
 7 were as follows:
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21 Allergan would contend that the sales trend depicted above is clear and adequate
22 proof that the defendant’s wrongdoing between 2014 and 2018 caused harm to the
23 plaintiff. After all, the plaintiff’s sales steadily and materially declined during the
24 period of the defendant’s misdeeds.
25               But then, hypothetically, add the plaintiff’s pre-wrongdoing sales trend (2010-
26 2013) into the mix:
27
28
     1297486.1
                                             -5-                  Case No. 8:17-cv-01551-DOC-JDE
       DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 10 of 17 Page ID
                                 #:16915



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12 Including the pre-wrongdoing period clarifies that the drop in the plaintiff’s sales
 13 from 2014 through 2018 is entirely consistent with a longer-term trend. No
 14 reasonable person, considering the sales during both the period prior to wrongdoing
 15 and the period of wrongdoing, would conclude that the drop in the plaintiff’s sales
 16 during the period of wrongdoing evidences a connection between the plaintiff’s loss
 17 in sales and the defendant’s wrongdoing.
 18         Allergan’s reference to a drop in sales during a portion of the period of
 19 wrongdoing alone is incomplete as a matter of evidence and fatally flawed as a matter
 20 of logic.
 21         B.    The sales trend argument is based on a distorted quotation of
 22               relevant legal principles.
 23         Allergan ostensibly quotes from the Restatement of Unfair Competition for the
 24 proposition that “[p]roof of a general decline in sales or a disruption of antici-pated
 25 business growth following the defendant’s misconduct can be sufficient . . . to justify
 26 an inference of causation.” Opp. at 14:13-16, quoting Restatement (Third) of Unfair
 27 Competition, § 36 cmt. i. Allergan omitted, however, the critical caveat that came
 28 next: “However, many potential intervening factors can affect the plaintiff’s sales,
    1297486.1
                                           -6-                 Case No. 8:17-cv-01551-DOC-JDE
       DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 11 of 17 Page ID
                                 #:16916



  1 and the presence of such factors bears on the sufficiency of the plaintiff’s proof.” Id.
  2 at cmt. h. And the Restatement goes on to clarify: “Proof of a decline in sales
  3 combined with evidence tending to discount the importance of other market factors,
  4 such as evidence of positive business conditions and the success of similar businesses
  5 not subject to the defendant’s tortious conduct, can be sufficient to establish a causal
  6 connection between the plaintiff’s decline in sales and the misconduct of the
  7 defendant.” Id. (emphasis added).
  8               Allergan failed to present any evidence discounting the myriad alternative
  9 causes of its purported lost sales. Allergan admitted that there were a wide variety of
 10 factors that could have caused any purported drop in its sales. (Motion at 5:4-6:17.)
 11 Indeed, Allergan even conceded that there was another factor that caused the drop in
 12 its dry eye sales – i.e., the entry of competitive product (Xiidra by Shire) into the
 13 market. (Id. at 6:10-17.) Yet, no witness testified whether or why a drop in sales was
 14 caused by false advertising versus entry of a new competitor versus price versus
 15 avoiding insurance requirements versus other factors.
 16               Nor could the jury appropriately decide, without any evidentiary basis, to
 17 wholly disregard other factors and conclude that the false advertising was a
 18 substantial factor in causing one or more lost sales. As Judge Fischer held when
 19 adjudicating as a matter of law, post-trial, a lack of damages under the Lanham Act:
 20 “[I]t is part of the plaintiff’s prima facie burden to discount at least some of the
 21 possible other factors that might contribute to the divergent fortunes.” Stop Staring!
 22 Designs v. Tatyana, LLC 2012 WL 12883613, at **1-2 (C.D. Cal. Sept. 13, 2012),
 23 aff’d 625 Fed.Appx. 328, 330 (9th Cir. Aug. 31, 2015). Therefore, “a plaintiff should
 24 provide some evidence that discounts alternative explanation for the observed
 25 divergence in fortunes as part of its case.” Id. at *2. The plaintiff here (Allergan)
 26 provided no such evidence; Allergan’s damage claim should meet the same fate as the
 27 plaintiff’s damages claim in Stop Staring!.
 28               Finally, even if the sales trends could support a finding of lost sales caused by
      1297486.1
                                                       -7-                 Case No. 8:17-cv-01551-DOC-JDE
        DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                 JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 12 of 17 Page ID
                                 #:16917



  1 false advertising (which is not possible for the reasons set forth above), Allergan
  2 failed to present any evidence of how a juror could reasonably quantify that harm.
  3 Therefore, “the record provides ‘no way to determine with any degree of certainty
  4 what award would be compensatory,’ as required by [Ninth Circuit] precedent.” Out
  5 of the Box Enterprises, LLC v. El Paseo Jewelry Exchange, Inc., 732 Fed.Appx. 532,
  6 534 (9th Cir. April 30, 2018).
  7           For all of the reasons above, Allergan failed to present evidence of sales trends
  8 that could support an award of actual damages under the Lanham Act.
  9 5.        Allergan’s Evidence that Customers Purportedly Purchased from
 10           Imprimis After Being Exposed to the False Advertisements Is Inadequate
 11           as a Matter of Law to Sustain the Damage Award.
 12           Allergan notes that “numerous customers ordered Imprimis drugs after
 13 receiving or being exposed to Defendant’s false statements.” Opp. at 6:1-8:1, 15:17-
 14 19. As a threshold matter, there is no evidence that the persons who received or were
 15 exposed to the statements were the same persons who decided to purchase from
 16 Imprimis. Simply because, as a hypothetical example, a “John” from a “St. Luke’s
 17 Hospital” asked for further information about Imprimis products does not mean that
 18 John had the authority to place, or actually placed, the purchase order from St. Luke’s
 19 referenced in Imprimis’s sales records.2
 20           More fundamentally, however, a correlation between the timing of a
 21 defendant’s false statement and a purchase by a defendant’s customer does not
 22 establish causation. Seven-Up Co. v. Coca-Cola Co., 86 F.3d 1379 (5th Cir. 1996), is
 23 instructive. There, like here, the jury found that the defendant’s (Coca-Cola’s) false
 24
 25   2
              Allergan’s reference to Dr. Rauser’s testimony is tired and unpersuasive. Dr.
 26 Rauser did not know, prior to deposition, whether Imprimis’s formulations were FDA
    approved. But Dr. Rauser did not care whether Imprimis’s formulations were FDA
 27 approved. He would have utilized Imprimis’s formulations regardless. His testimony
    in no way could lead a reasonable juror to conclude either that he was “deceived” or
 28 that Allergan lost sales due to the false advertising.
    1297486.1
                                                 -8-                 Case No. 8:17-cv-01551-DOC-JDE
          DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                   JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 13 of 17 Page ID
                                 #:16918



  1 statements caused the plaintiff (Seven-Up) to suffer actual damages. There, like here,
  2 the plaintiff “did not present any direct evidence that [a customer] was influenced by
  3 any of the material in the Coca-Cola presentation in deciding to switch to distributing
  4 Sprite.” Id. at 1388. There, like here, the false statements were one of myriad
  5 statements presented in the relevant communications. Id. at 1389. There, like here,
  6 there was evidence that customers did not rely on the statements in question. Id.
  7 There, like here, the plaintiff asserted that, despite the plaintiff’s evidentiary gaps and
  8 contrary evidence presented by the defendant, the jury could find the false advertising
  9 caused a lost sale because a customer placed an order with the defendant shortly after
 10 witnessing the false statement. Id. at 1388 (“Seven-Up argues that the inference to be
 11 drawn from the fact that the board witnessed the presentation and then, immediately
 12 or within a short period of time, decided to switch soft drinks provides substantial
 13 evidence, on its own, to support the jury’s verdict on the issue of causation”). There,
 14 as this Court should hold here, the trial judge (and later the Court of Appeals) rejected
 15 the plaintiff’s argument, holding that “an inference of causation based merely on the
 16 chronology of events is not a reasonable one for the jury to make.” Id. at 1389; see
 17 also Bracco Diagnostics, Inc. v. Amersham Health, Inc., 627 F. Supp. 2d 384, 487-88
 18 (D.N.J. 2009) (relying upon Seven-Up and holding that the temporal proximity of the
 19 defendant’s presentation of false statements to customers and the customers’
 20 purchases from defendant was inadequate to support a damage award under the
 21 Lanham Act). Based on the reasoning in the cases cited above, the Court should
 22 reject Allergan’s attempt to predicate a damage award on the temporal proximity of
 23 false advertisements and customer orders.
 24         Indeed, Allergan’s evidence regarding the timing of individual customer
 25 purchases from Imprimis is weaker than the evidence the Ninth Circuit found
 26 inadequate when reversing Judge Phillips’s denial of judgment as a matter of law in
 27 Out of the Box Enterprises, LLC v. El Paseo Jewelry Exchange, Inc., 732 Fed.Appx.
 28 532 (9th Cir. Apr. 30, 2018). To remind the Court, in Out of the Box, the defendants
    1297486.1
                                             -9-                Case No. 8:17-cv-01551-DOC-JDE
       DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 14 of 17 Page ID
                                 #:16919



  1 falsely advertised they would buy gold at 92 percent of market value, and the
  2 competitor-plaintiff asserted it lost profits because customers sold their gold to
  3 defendants instead. There, plaintiff Out of the Box “presented evidence that OOTB’s
  4 representatives ‘had conversations in which customers referred to El Paseo’s
  5 advertisement, asked whether [OOTB] could match El Paseo’s price, and then stated
  6 they were going to sell their jewelry to El Paseo when [OOTB] could not match El
  7 Paseo’s price.’” Appellee’s Answer Brief on Appeal in Out of the Box Enterprises,
  8 LLC v. El Paseo Jewelry Exchange, Inc., Ninth Circuit Case No. 13-55239, Dkt. No.
  9 82 at 4. Here, there is nothing that rises to the level of the evidence deemed
 10 inadequate in Out of the Box Enterprises.3 There was no testimony, even from
 11 Allergan itself, that customers referenced the Imprimis ads when declining to
 12 purchase from Allergan. Indeed, there was no testimony, even from Allergan itself,
 13 that any customer switched from Allergan to Imprimis.
 14           Allergan’s evidence that a few customers purchased from Imprimis after agents
 15 of those customers were exposed to the false statements is inadequate as a matter of
 16 law to prove entitlement to actual damages.4
 17
 18
 19   3
                Imprimis does not agree with Allergan’s characterization of Out of the Box
 20   Enterprises as being about expert exclusion “at its core.” Out of the Box Enterprises
      consists of an appeal from the denial of a Rule 50(b) motion for judgment as a matter
 21   of law, in which the Ninth Circuit concluded that “[v]iewing the evidence in the light
      most favorable to Out of the Box, the only reasonable conclusion in this case is that
 22   Out of the Box failed to meet its burden of adequately proving: (1) that El Paseo’s
      advertisements caused Out of the Box to lose profits; and (2) the amount of any lost
 23   profits.” In other words, the Ninth Circuit in Out of the Box addressed the same
      question that the Ninth Circuit herein will consider when evaluating Imprimis’s cross-
 24   appeal if the Motion is denied: Did the plaintiff present evidence from which a jury
      could award actual damages under the Lanham Act’s false advertising provisions?
 25   4
                Allergan’s assertion that “Imprimis’s executives bragged that they were taking
 26   Allergan’s marketing share” is irrelevant. Even construing the evidence in Allergan’s
      favor, as the Court must do at this stage, the fact that Imprimis’s executives believed
 27   that Imprimis had taken sales from Allergan does not lead to the conclusion that
      statements in Imprimis emails or marketing materials were a substantial cause of
 28   Imprimis purportedly taking sales from Allergan.
      1297486.1
                                                  -10-                Case No. 8:17-cv-01551-DOC-JDE
          DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                   JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 15 of 17 Page ID
                                 #:16920



  1 6.            Allergan Failed to Show How the Evidence Provides a Reasonable Basis
  2               for Computing the Amount of Lost Sales Due to False Advertising.
  3               As explained in the Motion, a fundamental flaw in Allergan’s damages case
  4 was the absence of evidence providing the jury a reasonable basis for computing the
  5 lost sales due to false advertising versus other legitimate factors. See, e.g., Mot. at
  6 1:22-25 (“[A]ccording to Allergan, the jury could pick any number – whether 1% or
  7 50% or 87% or 90% or 100% -- of sales attributable to the false advertising.
  8 Allergan’s solution addressed the symptoms of the unreliability of Mr. Stec’s
  9 damages model, but the disease itself remained untreated”); 11:16-18 (“[T]he formula
 10 provided no guidance as to how to calculate (or even reasonably estimate) the figure
 11 that goes to the heart of damages in this case – i.e., the number of sales caused by the
 12 false advertising as opposed to other factors”).
 13               Allergan could not, in its Opposition, identify a reasonable basis for
 14 quantifying the percentage of alleged lost sales attributable to the false
 15 advertisements. Allergan tried to justify the quantification of actual damages as
 16 follows:
 17                     “[T]he jury could have reasonably determined that the false
 18                     advertising caused Allergan’s lost sales in the amount of
 19                     $48,500 and that 3.6% of Imprimis’s sales were caused by
 20                     false advertising up through the period of January 31, 2018.
 21                     Allergan provided evidence throughout the trial of the
 22                     ubiquitousness of Imprimis’s false advertising, and showed the
 23                     jury several examples of Imprimis emails where Imprimis
 24                     employees lied to prospective customers, which were followed
 25                     closely in time by those customers prescribing or purchasing
 26                     Imprimis’s drugs. That evidence, and the inferences a
 27                     reasonable jury could draw from it, supports the verdict.
 28 Opp. at 19:6-14.
      1297486.1
                                              -11-                 Case No. 8:17-cv-01551-DOC-JDE
        DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                 JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 16 of 17 Page ID
                                 #:16921



  1               The Court should not adopt Allergan’s position because the position could
  2 apply whether the jury had found that Imprimis’s false advertising was a substantial
  3 factor in 3.6% or 10.5% or 57.3% or 100% of Imprimis’s sales that would have gone
  4 to Allergan instead. Essentially, Allergan is arguing that evidence is adequate to
  5 support a Lanham Act damage award if: (a) the plaintiff and defendant are
  6 competitors; and (b) the plaintiff presents evidence from which a reasonable juror
  7 could find that a lot of customers saw the defendant’s false ads. No binding appellate
  8 authority stands for the proposition Allergan is espousing, and the Ninth Circuit cases
  9 cited above and in the Motion reject that proposition.
 10               Allergan complains, however, that “[t]here is no practical way to objectively
 11 prove which or Imprimis’s hundreds of thousands of individual sales were caused by
 12 false advertising, and which were not . . . .” Opp. at 20:2-4. There are, however,
 13 several practical ways to sustain a plaintiff’s burden of proving an entitlement to
 14 actual damages caused by false advertising in violation of the Lanham Act. Those
 15 practical ways are: (a) direct testimony from consumers who were deceived into
 16 switching from the plaintiff’s products to the defendant’s products; (b) a survey
 17 showing what percentage of relevant consumers were deceived into switching from
 18 the plaintiff’s products to the defendant’s products; or (c) a reliable sales trend
 19 analysis.
 20               Allergan scoffs at Imprimis’s explanation of how “things are usually done.”
 21 (Opp. at 1:15-17.) But if Allergan had tried how “things are usually done” – i.e., the
 22 tried and true methods of proving Lanham Act damages – then Allergan could have
 23 avoided the predicament it currently faces: an evidentiary record that cannot
 24 demonstrate actual damages caused by false advertising. Instead, Allergan
 25 recognized that how “things are usually done” would yield unfavorable results and
 26 thus doubled down on the damage theory that this Court had rejected when excluding
 27 Mr. Stec, hoping the Court would disregard governing law and defer to whatever the
 28
      1297486.1
                                              -12-                 Case No. 8:17-cv-01551-DOC-JDE
        DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                 JUDGMENT AS A MATTER OF LAW
Case 8:17-cv-01551-DOC-JDE Document 262 Filed 07/15/19 Page 17 of 17 Page ID
                                 #:16922



  1 jury had to say.5
  2           The same flaws that doomed Mr. Stec’s damage theory are present in the
  3 damage theory proffered by Allergan at trial. The Court should consistently apply the
  4 same reasoning and scrutiny to Allergan’s theory of damages presented at trial as it
  5 did to Allergan’s theory of damages espoused by Mr. Stec. If the Court does so, there
  6 is only one logical result: Judgment as a matter of law on the issue of actual damages.
  7           Respectfully Submitted:
  8
      Dated: July 15, 2019                    PAYNE & FEARS LLP
  9                                           Attorneys at Law
 10                                                Daniel L. Rasmussen

 11                                           BROWNE GEORGE ROSS LLP
                                                 Keith J. Wesley
 12
 13                                           By:        /s/ Keith J. Wesley
                                                             Keith J. Wesley
 14
                                              Attorneys for Defendant
 15                                           Imprimis Pharmaceuticals, Inc.
 16
 17
 18
 19
 20   5
                Allergan’s cites to DSPT Int’l v. Nahum, 624 F.3d 1213 (9th Cir. 2010), for the
 21   proposition that, in a case of intentional wrongdoing, the evidence of the amount of
      damages can be less reliable than in a case of unintentional wrongdoing. Opp. at
 22   16:22-17:7. That legal proposition does Allergan no good here because, as this Court
      noted in its July 11, 2019 Order, Imprimis’s false advertising was not intentional.
 23   Dkt. 260 at 4-5 (“The evidence at trial made clear that the false statements were
      vetted by Imprimis’s committee that included outside counsel, see Dkt. 241-6
 24   (Transcript, May 14, 2019, Vol. II at at 76:1-17), and that within days of being put on
      notice via the Complaint, Imprimis took down the statement identified. Dkt. 241-6
 25   (Transcript, May 14, 2019, Vol. I at 7:19-9:1). And Imprimis removed the remaining
      statements after the FDA met with Allergan and shortly thereafter issued a warning
 26   letter regarding the false statements (Id. at 8:1-23; Dkt. 241-7 (Transcript, May 14,
      2019, Vol. III) at 71:24-72:9). . . [T]he evidence presented at the Lanham Act trial
 27   consistently demonstrated that where FDA has acted clearly—including by issuing a
      warning letter with regards to misleading statements—Imprimis has responded and
 28   complied by removing the advertisements.”).
      1297486.1
                                                   -13-               Case No. 8:17-cv-01551-DOC-JDE
          DEFENDANT IMPRIMIS PHARMACEUTICALS, INC.’S REPLY IN SUPPORT OF RENEWED MOTION FOR
                                   JUDGMENT AS A MATTER OF LAW
